In a claim, inter alia, to recover damages for medical malpractice, the defendant appeals from an order of the Court of Claims (Waldon, J), dated August 17, 2006, which granted that branch of the claimant’s motion which was for leave to amend the claim to add the total sum claimed and denied its cross motion to dismiss the claim as jurisdictionally defective.
Ordered that the order is affirmed, without costs or disbursements.
In light of the recent amendment of Court of Claims Act § 11 (b) (L 2007, ch 606, § 1), retroactively abrogating Kolnacki v State of New York (8 NY3d 277 [2007]), the instant claim was not jurisdictionally defective notwithstanding the absence of an ad damnum clause.
The parties’ remaining contentions need not be addressed in *1118light of our determination. Rivera, J.P., Florio, Fisher and Dillon, JJ., concur.